Opinion by
Williams, J.,
In the consideration of the appellee's motion to qnash we find the following violations of our rules: (1) The statement of the question involved covers an entire page contrary to Rule 23: McMellen v. Williamson, 32 Pa. Superior Ct. 263; Cayuga B. & L. Assn. v. MacMullen, 46 Pa. Superior Ct. 94; and also sets out unnecessary details in violation of the same rule. (2) None of the four assignments of error filed complies with our rules, in that the order of the court below, overruling plaintiff's motion for judgment n. o. v., is not contained therein: Com. v. Mackey, 34 Pa. Superior Ct. 1; Monongahela Nat. Gas. Co. v. Ellwood Nat. Gas & Oil Co., 43 Pa. Superior Ct. 619.
In order that no injustice be done, we have, notwithstanding the violation of the rules of the court, carefully considered the entire record, and, as a majority of the judges who' heard the case are of the opinion that the proper judgment was entered, the appeal is quashed.